      CASE 0:19-cv-02847-ECT-HB Document 32 Filed 07/13/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Tim Mackey and John Nesse as Trustees of            File No. 19-cv-2847 (ECT/HB)
the Minnesota Laborers Health and Welfare
Fund, Tim Mackey and Daniel Shoemaker
as Trustees of the Minnesota Laborers
Pension Fund, Tim Mackey and Jesse Roush
as Trustees of the Minnesota Laborers                          ORDER
Vacation Fund, Fred Chase and Joe Fowler
as Trustees of the Construction Laborers’
Education, Training, and Apprenticeship
Fund of Minnesota and North Dakota, Mike
Bubalo and Rick Peper, as Trustees of the
Minnesota Laborers Employers Cooperation
and Education Trust, the Minnesota
Laborers Health and Welfare Fund, the
Minnesota Laborers Pension Fund, the
Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education
Trust,

             Plaintiffs,

v.

Archithority United L.L.C.,

           Defendant.
________________________________________________________________________

Amy L. Court, Carl S. Wosmeck, and Christy E. Lawrie, McGrann Shea Carnival Straughn
& Lamb, Chtd., Minneapolis, MN, for Plaintiffs.


      Plaintiffs have moved for the entry of default judgment. ECF No. 19. Plaintiffs

first moved for default judgment on January 24, 2020, ECF No. 9, but then withdrew that
      CASE 0:19-cv-02847-ECT-HB Document 32 Filed 07/13/20 Page 2 of 3




motion on February 24, ECF No. 16. Plaintiffs’ withdrawal of their first default-judgment

motion occurred five days after Defendant Archithority L.L.C.’s “manager,” Elena

Kotowski, filed a pleading entitled “Motion to Set Aside Judgment.” ECF No. 17. In that

pleading, Kotowski requested a meeting with Plaintiffs’ counsel and wrote that “the

[D]efendant is of the opinion that an agreement will be reached, and stipulation can be

agreed to.” Id. Plaintiffs renewed their motion for default judgment on March 26. ECF

No. 19. A hearing on Plaintiffs’ motion originally was scheduled for May 26, ECF No.

20, but was then rescheduled and occurred on July 13, ECF Nos. 27, 31. The summons

and complaint were served on Defendant. ECF No. 4. Defendant has failed to plead or

otherwise defend.1 The Clerk entered Defendant’s default on January 2, 2020. ECF No.

8. Plaintiffs’ entitlement to the relief sought is sufficiently documented in Plaintiffs’

moving papers. See ECF Nos. 21, 22, and 23. Plaintiffs do not seek fees or costs associated

with the July 13 hearing.




1
        It is true that Kotowski filed a motion to set aside judgment and appeared at the July
13 hearing. But neither the motion nor Kotowski’s appearance at the hearing qualify as an
appearance by Defendant because “the law does not allow a corporation to proceed pro
se.” Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (citing 28 U.S.C.
§ 1654; United States v. Van Stelton, 988 F.2d 70, 70 (8th Cir. 1993) (per curiam); see also
Supreme Pro Clean LLC v. Lowry, No. 16-cv-5117-JLV, 2017 WL 3209450, at **1–2
(D.S.D. Feb. 14, 2017). The motion to set aside judgment, ECF No. 17, will be denied for
this reason.
                                              2
      CASE 0:19-cv-02847-ECT-HB Document 32 Filed 07/13/20 Page 3 of 3




      Therefore, based on the foregoing, and on all the files, records, and proceedings

herein, IT IS ORDERED THAT:

      1.    Plaintiffs’ motion for entry of judgment [ECF No. 19] is GRANTED;

      2.    Defendant is liable to Plaintiffs in the total amount of $12,536.56, which

            amount includes $7,907.26 in delinquent fringe-benefit contributions for the

            period of March 1, 2019, through September 30, 2019; $790.73 in liquidated

            damages; $580.67 in interest; $2,770.00 in attorneys’ fees; and $487.90 in

            costs.

      3.    The motion to set aside judgment [ECF No. 17] is DENIED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 13, 2020                   s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court




                                          3
